PRODUCTION PAYMENT PURCHASE AGREEMENT

 

This Production Payment Purchase Agreement (the "Agreement") is entered into as
of September 26, 2005, by and between Golden Phoenix Minerals, Inc., a Minnesota
corporation (the "Company") and Ashdown Milling Company, LLC, a Nevada limited
liability company ("Purchaser"). Both the Company and the Purchaser may
sometimes be referred to as a "Party" or collectively as the "Parties."

 

WHEREAS, the Company is the manager and operator of a joint venture established
with Win-Eldrich Mines Limited by written agreement dated February 4, 2004 (the
"Ashdown Joint Venture Agreement") encompassing 101 unpatented lode mining
claims in Humboldt County, Nevada, commonly known as the Ashdown Mine; and

 

WHEREAS, pursuant to the Ashdown Joint Venture Agreement, the Company has the
right to receive sixty percent (60%) of all minerals, base and precious,
produced from the Ashdown Mine once, among other things, the Company constructs
a "pilot mill" and completes certain other exploration and development
activities resulting in initial production of minerals from the Ashdown Mine
sufficient to recover the cost of production of the minerals and resulting in a
cash distribution to the members of the Ashdown Joint Venture; and

 

WHEREAS, in order to finance continued exploration and development of the
Ashdown Mine, including, but not limited to, obtaining necessary permits and
constructing the "pilot mill" to test production methods and milling techniques
before entering into commercial production of minerals, precious and base, from
the Ashdown Mine, the Company is willing to sell to the Purchaser and the
Purchaser is willing to purchase from the Company a carved out production
payment to be paid from the Company’s share of the distribution of minerals (or
sales of minerals) from the Ashdown Joint Venture.

 

NOW THEREFORE, in consideration for the mutual promises set forth in this
Agreement, and for other valuable consideration the receipt of which is hereby
acknowledged, the Parties agree as follows:

 

 

 

1

 


--------------------------------------------------------------------------------

 

 

ARTICLE 1

PURCHASE OF THE PRODUCTION PAYMENT

 

1.1         Purchase of Production Payment. In exchange for the Purchase Price
set forth in Section 1.2 of this Agreement, the Company agrees to sell and the
Purchaser agrees to purchase a production payment equal to two hundred forty
percent (240%) of the Purchase Price paid by the Purchaser to the Company
pursuant to the schedule of payments specified in Section 1.2 of this Agreement.
The payment shall be paid exclusively from the Company’s share of production of
base and precious minerals produced from the Ashdown Mine allocated to the
Company pursuant to the Ashdown Joint Venture Agreement. The rate of payment
shall be equal to a twelve percent (12%) Net Smelter (Refinery) Return on the
entire production of precious and base minerals produced from the Ashdown Mine,
but paid solely from the Company’s share of production distributed to the
Company pursuant to the Ashdown Joint Venture Agreement. Until the production
payment is paid by the Company in full, the Company shall provide the Purchaser
with monthly reports in writing reporting production and sales of minerals, both
precious and base, from the Ashdown Mine and the calculation of the production
payment to be paid by the Company. The production payment shall be paid to the
Purchaser monthly by the end of the month following the month the production
occurs.

 

1.2         Purchase Price and Schedule of Payments. The minimum purchase price
for the production payment set forth in Section 1.1 of this Agreement shall be
eight hundred thousand US Dollars ($800,000) paid to the Company by the
Purchaser pursuant to the Schedule of Payments attached hereto and made a part
hereof as Exhibit "A" upon the Company achieving the milestones set forth
therein. Additional purchase payments may be paid by the Purchaser, in its sole
and absolute discretion, in $50,000 increments up to a maximum purchase price of
one million five hundred thousand US Dollars ($1,500,000). All payments of the
purchase price, except for the first scheduled payment due upon the execution of
this Agreement by the Parties, must be requested by the Company after achieving
the applicable milestone ten (10) days prior to funding.

 

 

 

2

 


--------------------------------------------------------------------------------

 

 

1.3         Use of Proceeds. The Company agrees to use the proceeds paid by the
Purchaser pursuant to Section 1.2 of this Agreement solely for Exploration and
Development Expenditures as defined in Section 2.3 of this Agreement in order to
satisfy the Company’s obligation to explore and develop the Ashdown Mine.

 

1.4         Purchase of Common Stock and Common Stock Purchase Warrants. In
addition to the production payment purchased by the Purchaser pursuant to
Section 1.1 of this Agreement, the Purchaser agrees to purchase and the Company
agrees to sell to the Purchaser one share of the Company’s common stock and one
common stock purchase warrant with an exercise price equal to twenty cents
($0.20) per share expiring three (3) years from the date of this Agreement for
each one Dollar of Purchase Price paid for the production payment pursuant to
Section 1.2 of this Agreement at no additional consideration. Solely for the
purpose of determining the sufficiency of legal consideration for the issuance
of the shares and warrant, $0.17 of each Dollar of the Purchase Price paid for
the production payment pursuant to Section 1.2 of this Agreement shall be
allocated to each share of common stock and common stock purchase warrant
purchased pursuant to this Section 1.4 without reducing the amount of the
production payment purchased pursuant to Section 1.1 of this Agreement.

 

1.5         Representations and Warranties Relating to the Purchase of Common
Stock and Warrants. In connection with the purchase of the shares of the
Company’s common stock and common stock purchase warrants, the Purchaser
represents and warrants that each member of the Purchaser is an "accredited
investor" as that term is defined in Rule 501(a) of Regulation D, that the
Purchaser is purchasing the shares and warrants for its own account, for
investment purposes, and not with the intention of distributing the shares and
warrants to the public. The Purchaser acknowledges that the shares and warrants,
when issued, shall constitute "restricted securities" as defined in Rule 144(a)
and may not be offered or sold by the Purchaser without registration with the
Securities and Exchange Commission or may be sold only pursuant to an available
exemption from the registration requirements of the Securities Act of 1933, as
amended.

 

 

 

3

 


--------------------------------------------------------------------------------

 

 

ARTICLE 2

DEFINITIONS

 

 

The following definitions shall apply to the terms and conditions of this
Agreement:

 

2.1         Pilot Mill. The term pilot mill referred to herein follows the usage
of the term in the Ashdown Joint Venture Agreement, and is not equivalent to the
usage of the term by Nevada state and federal permitting agencies. For the
purposes of this document a pilot mill is a milling facility constructed and
operated by the Company for the purpose of performing metallurgical testing of
Ores and Minerals and production of marketable concentrates for use in testing
and sales prior to Commencement of Commercial Production. The pilot mill may be
converted to a full-scale milling facility by the Company once metallurgical
testing is completed and thereafter used to perform Commercial Production, as
evidenced by a resolution of the Company as manager and operator of the Ashdown
Mine pursuant to the Ashdown Joint Venture Agreement.

 

2.2         Commencement of Commercial Production. Commencement of Commercial
Production shall occur upon the completion of all major construction and
development work, including but not limited to, conversion of the pilot mill to
a full-scale milling facility, receipt of all necessary production and operating
permits from local, state and federal regulatory agencies and the beginning of
reasonably satisfactory operation of mine and mill facilities in the course of
substantial mining operations resulting in the production and sale of marketable
concentrates, other than for metallurgical testing and trial marketing purposes,
as evidenced by a resolution of the Company as manager and operator of the
Ashdown Mine pursuant to the Ashdown Joint Venture Agreement.

 

2.3         Exploration and Development Expenditures. Exploration and
Development Expenditures shall mean the Company’s total costs and expenses
incurred with respect to examining, exploring, and developing the Ashdown Mine
pursuant to the Ashdown Joint Venture Agreement and all matters connected
therewith incurred after the date of the Ashdown Joint Venture Agreement and
prior to the Commencement of Commercial Production, including, without
limitation, costs and expenses incurred with respect to the design and
construction of any

 

 

4

 


--------------------------------------------------------------------------------

 

and all milling facilities, together with costs and expenses relating to
geological, geochemical, and geophysical studies, feasibility studies,
exploration and development drilling, sampling and assaying, mine design and
development, the cost of any mining equipment or machinery purchased prior to
the Commencement of Commercial Production, compliance with environmental and
regulatory requirements, pre-production stripping, the construction of roads
connecting the Ashdown mine to a central road system, and any other similar or
related expenses incurred prior to the Commencement of Commercial Production and
any attorney’s fees reasonably related to any of the foregoing.

 

2.4         Net Smelter Returns. Net Smelter Returns for all purposes of this
Agreement shall mean the amount actually received by the Ashdown Joint Venture
from any sale of Ores and Minerals mined or otherwise recovered and removed from
the Ashdown Mine less, but only to the extent actually incurred and borne by the
Ashdown Joint Venture:

 

2.4.1      Sales, use, gross receipts, severance, and other taxes, if any,
payable with respect to severance, production, removal, sale or disposition of
Ores and Minerals, but excluding any taxes on net income;

 

 

2.4.2

Brokerage fees and sales commissions, if any;

 

2.4.3      Charges and costs, if any, for transportation from the mine or mill
to places where Ores and Minerals are smelted, refined, processed and/or sold;
and

 

2.4.4      Charges, costs, including assaying and sampling costs, and all
penalties, if any, incurred upon smelting, refining, or processing Ores and
Minerals; in the event smelting, refining, or processing is carried out in
facilities owned or controlled by the Ashdown Joint Venture, charges, costs, and
penalties for such operations shall mean the amount the Ashdown Joint Venture
would have incurred if such operations were carried out at facilities not owned
or controlled by the Ashdown Joint Venture then offering comparable services for
comparable products on prevailing terms.

 

 

 

5

 


--------------------------------------------------------------------------------

 

 

2.5         Ores and Minerals. Ores and Minerals for all purposes of this
Agreement shall mean collectively Ores and Minerals as defined below:

 

2.5.1     Minerals. Minerals, whether singular or plural, shall mean any and all
mineral substances of any nature, metallic or non-metallic, including, but not
limited to, molybdenite. The term Minerals shall not include oil, gas, or other
liquid or gaseous hydrocarbon substances, or sand, gravel, aggregates or
building stone.

 

2.5.2      Ores. Ores, whether singular or plural, shall mean all material which
in the sole discretion of the Ashdown Joint Venture justifies either (i) mining,
extracting, or recovering from place in the Ashdown Mine and selling or
delivering to a processing plant for physical or chemical treatment, or (ii)
treating in place in the Ashdown Mine by chemical, solution, or other methods;
said term shall also include all mineral-bearing solutions, natural or
introduced, recovered by the Ashdown Joint Venture from the Ashdown Mine and
sold or processed by the Ashdown Joint Venture, and all mineral and non-mineral
components of all such material and solutions.

 

ARTICLE 3

MISCELLANEOUS PROVISIONS

 

3.1.        Successors and Assigns. This Agreement may not be assigned by a
Party hereto without the prior written consent of the Company or the Purchaser,
as applicable, provided, however, that a Party may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate of the Party
without the prior written consent of the Company or Purchaser, after notice duly
given by such Party to the other Party. The provisions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any person or entity other than the Parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

 

 

6

 


--------------------------------------------------------------------------------

 

 

3.2.        Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

3.3.       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

3.4         Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier. All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:

 

 

If to the Company:

 

Attention: David A. Caldwell

Fax: 775-853-501

 

 

With a copy to:

 

Bartel Eng & Schroder

1331 Garden Hwy, Suite 300

Sacramento, California 95833

Attention: Scott Bartel, Esq.

Fax: (916) 442-3442

 

 

If to the Purchaser:

 

 

Attention: Robert P. Martin

 

Fax: 808-735-7140

 

 

 

 

7

 


--------------------------------------------------------------------------------

 

 

3.5.       Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Purchaser.

 

3.6.       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the Parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

3.7.       Entire Agreement. This Agreement, including the Exhibits, constitute
the entire agreement among the Parties hereof with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, both
oral and written, between the Parties with respect to the subject matter hereof
and thereof.

 

3.8.       Further Assurances. The Parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

3.9.       Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Nevada without regard to the choice of law principles
thereof. Each of the Parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Nevada located in Las Vegas County
and the United States District Court for the District of Nevada for the purpose
of any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the

 

 

8

 


--------------------------------------------------------------------------------

 

transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each Party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement (other than by telex or facsimile which shall be deemed improper
service). Each of the Parties hereto irrevocably consents to the jurisdiction of
any such court in any such suit, action or proceeding and to the laying of venue
in such court. Each Party hereto irrevocably waives any objection to the laying
of venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

 

GOLDEN PHOENIX MINERALS, INC.

 

 

__________________________________

 

 

William L. Thomas, Chief Financial Officer

 

 

 

ASHDOWN MILLING COMPANY, LLC

 

 

___________________________________

 

Robert P. Martin, Manager

 

 

 

 

 

 

 

9

 


--------------------------------------------------------------------------------

 

 

Exhibit A

 

SCHEDULE OF ADVANCES AND MILESTONES

 

 

Disbursement

Amount

Milestone

Allocated To:

 

 

 

 

First Advance*

$400,000

Signed Agreement

Mill Foundation

Permitting

Engineering

Consulting

Power Deposit

Operation Costs

 

 

 

 

Second Advance*

$200,000

Sign-off on

Mill Foundation

Equipment Purchase

Equipment Set-up

Building Set-up

Permitting

Utility Hook-up

Operational Costs

 

 

 

 

Third Advance*

$200,000

Receipt of

Water Pollution

Control Permit

Mill Completion

 

 

 

 

Optional Advances†

$50,000 x 1-14

Completion of

Mill Building

Mill Test & Start-up

General Operations

 

 

 

 

TOTAL (not to exceed)

$1,500,000

 

 

 

*

Advances shown are at minimums guaranteed by Investor and may be larger, at
Investor’s sole discretion

†

Additional Advances may be made at Investor’s sole discretion if
Advances-to-date total less than $1,500,000

 

 

 

 

10

 

 

 